EXHIBIT 10.2 EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (this "Agreement") is made and entered into as of the day of November 2007 (the "Effective Date"), between Z Trim Holdings, Inc., an Illinois corporation, whose principal place of business is 1011 Campus Drive, Mundelein, Illinois 60060 and any of its successors or affiliated companies (collectively, the "Company") and Brian Chaiken, an individual residing at 2020 Isabella St., Evanston, Illinois 60201 (hereinafter referred to as the "Employee"). RECITALS WHEREAS, the Company is principally engaged in the business of development and marketing of a functional food ingredient (the "Business"); WHEREAS, the Company desires to employ the Employee and the Employee desires to enter into the employ of the Company; WHEREAS, the Company has established a valuable reputation and goodwill in its business, with expertise in all aspects of the Business. WHEREAS, the Employee has established a valuable reputation and goodwill in his business, with expertise in certain, but not all, aspects of the Company's business by virtue of the Employee's employment with the Company, and is or will become familiar with and possessed with the manner, methods, trade secrets and other confidential information pertaining to the Company's Business, including the Company's client base; NOW, THEREFORE, in consideration of the mutual agreements herein made, the Company and the Employee do hereby agree as follows: 1.
